UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-153168 Laredo Oil, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 26-2435874 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 111 Congress Avenue, Suite 400; Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512)279-7870 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ Noo 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12-b of the Act). Yes o No þ The aggregate market value of the registrant's outstanding shares of voting common stock held by non-affiliates based on the closing price of these shares on November 30, 2012 of $0.095 per share as reported on the OTC Bulletin Board, was $1.72 million.That date was the last business day of the most recently completed second fiscal quarter.Shares held by each executive officer and director and by each person who owns 10% or more of the outstanding common stock are considered affiliates. The determination of affiliate status is not necessarily a conclusive determination for other purposes. As of August 29, 2013, the registrant had 53,650,013 shares of voting common stock outstanding. 2 LAREDO OIL, INC. TABLE OF CONTENTS Page Part I Item1. Business 4 Item2. Properties 6 Item3. Legal Proceedings 6 Part II Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item8. Financial Statementsand Supplementary Data 10 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item9A. Controls and Procedures 10 Item9B. Other Information 11 Part III Item10. Directors, Executive Officers and Corporate Governance 11 Item11. Executive Compensation 14 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item13. Certain Relationships and Related Transactions, and Director Independence 17 Item14. Principal Accounting Fees and Services 17 Part IV Item15. Exhibits, Financial Statement Schedules 18 Signatures 20 Index to Financial Statements F-1 3 LAREDO OIL, INC. ANNUAL REPORT FOR THE YEAR ENDED MAY 31, 2-K PART I Item1. Business Summary Laredo Oil, Inc. (“the Company”) is a management services company managing both the acquisition of mature oil fields and the recovery of stranded oil from those fields using Enhanced Oil Recovery (“EOR”) methods for its sole customer, Stranded Oil Resources Corporation (“SORC”), an indirect, wholly owned subsidiary of Alleghany Corporation (“Alleghany”). From its inception through October 2009, the Company was primarily engaged in acquisition and exploration efforts for mineral properties.After a change in control in October 2009, the Company shifted its focus to locating mature oil fields with the intention of acquiring those oil fields and recovering stranded oil using enhanced oil recovery methods.The Company was unable to raise the capital required to purchase any suitable oil fields.On June 14, 2011, the Company entered into several agreements with SORC to seek recovery of stranded crude oil from mature, declining oil fields by using the EOR method known as Underground Gravity Drainage (“UGD”).Such agreements consist of a license agreement between the Company and SORC (the “SORC License Agreement”), a license agreement between the Company and Mark See, the Company’s Chairman and Chief Executive Officer (“CEO”)(the “MS-Company License Agreement”), an Additional Interests Grant Agreement between the Company and SORC, a Management Services Agreement between the Company and SORC (the “MSA”), a Finder’s Fee Agreement between the Company and SORC, and a Stockholders Agreement among the Company, SORC and Alleghany Capital Corporation, each of which are dated June 14, 2011 (collectively, the “Agreements”). The Company and Mark See now provide to SORC both management services and expertise pursuant to the SORC License Agreement, MS-Company License Agreement and the MSA. As consideration for the licenses to SORC, the Company will receive a 19.49% interest in SORC net profits as defined in the SORC License Agreement (the “Royalty”).Under the SORC License Agreement, the Company agreed that a portion of the Royalty equal to at least 2.25% of the net profits (the “Incentive Royalty”) be used to fund a long term incentive plan for the benefit of its employees, as determined by the Company’s board of directors.On October 11, 2012, the Laredo Royalty Incentive Plan (the “Plan”) was approved and adopted by the Board and the Incentive Royalty was assigned by the Company to Laredo Royalty Incentive Plan, LLC, a special purpose Delaware limited liability company and wholly owned subsidiary of Laredo Oil, Inc. formed to carry out the purposes of the Plan (the “Plan Entity”).As a result of the assignment of the Incentive Royalty to the Plan Entity, the Royalty retained by the Company has been reduced from 19.49% to 17.24% subject to reduction to 15% under certain events stipulated in the SORC License Agreement.Additionally, in the event of a SORC initial public offering or certain other defined corporate events, the Company will receive 17.24%, subject to reduction to 15% under the SORC License Agreement, of the SORC common equity or proceeds emanating from the event in exchange for termination of the Royalty.Under certain circumstances regarding termination of exclusivity and license terminations, the Royalty could be reduced to 7.25%. The MSA provides that the Company will provide the services of key employees (“Key Persons”), including Mark See, in exchange for monthly and quarterly management service fees.Mark See acts as the CEO of SORC pursuant to the MSA. He and other members of Company management spend substantially all of their time and effort in fulfilling the terms of the Agreements whereby they use their best efforts to evaluate, acquire, develop and recover crude oil from fields conducive to the UGD oil recovery method.The quarterly management services fee is $122,500 and the monthly management services fee is payment towards the salaries, benefit costs, and employment taxes specified for the Key Persons identified in the Agreements.In addition, SORC reimburses the Company for expenses incurred by Key Persons in connection with their rendition of services under the MSA.The Company may submit written requests to SORC for additional funding for payment of the Company’s operating costs and expenses which SORC, in its sole and absolute discretion, will determine whether or not to fund.To date, no requests for additional funding have been submitted by the Company to SORC. SORC is funded solely by Alleghany Capital Corporation (“Alleghany Capital”), a wholly-owned subsidiary of Alleghany in exchange for issuance by SORC of 12% Cumulative Preferred Stock and common stock.Prior to the Company receiving any cash distributions from SORC, all accrued dividends must be paid and preferred shares redeemed.As of May 31, 2013 SORC has received over $38.7 million in funding from Alleghany Capital. SORC also provided $418,088 to the Company which was used for the sole purpose of paying and retiring in full certain of the Company’s debt obligations and accrued interest.During the first quarter of fiscal year 2012, all debt obligations and accrued interest other than amounts owed to Alleghany Capital have been repaid. Further, SORC provided $200,000 to the Company to reimburse a portion of the legal fees incurred in connection with the Agreements.The proceeds used for retiring the debt obligations are recorded in additional paid in capital and reimbursement of legal fees are included in other income. 4 Item1. Business - continued Under the Finder’s Fee Agreement, SORC agreed to provide funding to the Company for amounts payable to Sunrise Securities Corporation (“Sunrise”) for certain finder’s fees relating to Alleghany’s investment in SORC, which amounts shall not exceed $1,100,000 in the aggregate.As of May 31, 2013 the Company had accrued or paid Sunrise approximately $483,000 in fees. Under the MS-Company License Agreement, Mark See granted the Company an exclusive license to use certain knowhow and expertise.The Stockholders Agreement, which shall not be effective unless and until the Royalty is converted into SORC common stock pursuant to the License Agreement, provides, among other things, that the Company shall have certain registration rights with respect to the SORC common stock it acquires. The Agreements require the Company to maintain confidentiality of SORC confidential information, except to the extent such confidential information is required to be disclosed under applicable law, but such disclosure is expressly limited to the sole purpose of complying with such law and such disclosure is permitted only to the extent required by such law. The UGD method uses conventional mining processes to establish a drilling chamber underneath an existing oil field from where closely spaced wellbores are intended to be drilled up into the reservoir, using residual radial pressure and gravity to then drain the targeted reservoir through the wellbores.This method is applicable to mature oil fields that have very specific geological characteristics.The Company has done extensive research and has identified oil fields within the United States that it believes are qualified for UGD recovery methods.The Company continues to manage and support SORC’s efforts to pursue and recover stranded oil from selected mature fields chosen from this group which may be acquired by SORC in its sole and absolute discretion. We believe the costs of implementing the UGD method are significantly lower than those presently experienced by commonly used EOR methods.We also estimate that we can materially increase the field oil production rate from prior periods and, in some cases, recover amounts of oil equal to or greater than amounts previously recovered from the mature fields selected. Our shares are currently listed for trading on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol LRDC. As of the date of this report, there has been light to medium trading for our common stock and we cannot provide assurance that an active trading market for our securities will ever develop. Competition Our operating results are largely dependent upon SORC’s net profits as defined in the SORC License Agreement.We believe that SORC will encounter competition from other oil companies in all areas of operation, including the acquisition of mature fields, and that such competitors may include large, well established companies with substantial capital resources. Dependence on One or a Few Major Customers The Company is dependent upon maintaining the Agreements with SORC and Alleghany Capital for its funding and for access to SORC’s net profits as defined in the Agreements. Operating Hazards and Uninsured Risks Drilling activities are subject to many risks, including the risk that no commercially productive reservoirs will be encountered. We believe that the cost and timing of drilling, completing and operating wells is often uncertain and that drilling operations may be curtailed, delayed or canceled as a result of numerous factors, including low oil prices, title problems, weather conditions, delays by project participants, compliance with governmental requirements, shortages or delays in the delivery of equipment and services and increases in the cost for such equipment and services.SORC’s future oil recovery activities may not be successful and, if unsuccessful, such failure may result in cancellation of the Agreements and have a material adverse effect on our business, financial condition, results of operations and cash flows. Operations that the Company will manage for SORC are subject to hazards and risks inherent in drilling for and producing and transporting oil, such as fires, natural disasters, explosions, encountering formations with abnormal pressures, blowouts, craterings, pipeline ruptures and spills, any of which can result in the loss of hydrocarbons, environmental pollution, personal injury claims and other damage to SORC properties and those of others. The Company maintains insurance against some but not all of the risks described above.In particular, the insurance we maintain does not cover claims relating to failure of title to oil leases, loss of surface equipment at well locations, business interruption, loss of revenue due to low commodity prices or loss of revenues due to well failure. The occurrence of an event that is not covered, or not fully covered, by insurance which we maintain or which SORC may acquire, could have a material adverse effect on our Royalty in the period such event may occur. Governmental Regulation Oil and natural gas exploration, production, transportation and marketing activities are subject to extensive laws, rules and regulations promulgated by federal and state legislatures and agencies, including but not limited to the Mine Safety and Health Administration (“MSHA”), the Federal Energy Regulatory Commission (“FERC”), the Environmental Protection Agency (“EPA”), the Bureau of Land Management (“BLM”), and various state regulatory agencies. Failure to comply with such laws, rules and regulations can result in substantial penalties, including the delay or stopping of our operations. The legislative and regulatory burden on the oil industry increases our cost of doing business and affects our Royalty. 5 Item1. Business - continued State regulatory agencies, as well as the federal government when operating on federal or Indian lands, require permits for drilling operations, drilling bonds and reports concerning operations and impose other requirements relating to the exploration and production of oil. These governmental authorities also have statutes or regulations addressing conservation matters, including provisions for the unitization or pooling of oil and natural gas properties, the establishment of maximum rates of production from wells and the regulation of spacing, plugging and abandonment of such wells.All of these matters could affect our Royalty interest. Environmental Matters The oil industry is subject to extensive and changing federal, state and local laws and regulations relating to both environmental protection, including the generation, storage, handling, emission, transportation and discharge of materials into the environment, and safety and health. The recent trend in environmental legislation and regulation is generally toward stricter standards, and this trend is likely to continue. These laws and regulations may require a permit or other authorization before construction or drilling commences and for certain other activities; limit or prohibit access, seismic acquisition, construction, drilling and other activities on certain lands lying within wilderness and other protected areas; impose substantial liabilities for pollution resulting from its operations; and require the reclamation of certain lands. The permits that are required for oil and gas operations are subject to revocation, modification and renewal by issuing authorities. Federal regulations require certain owners or operators of facilities that store or otherwise handle oil to prepare and implement spill prevention, control countermeasure and response plans relating to the possible discharge of oil into surface waters. The Oil Pollution Act of 1990 (“OPA”)contains numerous requirements relating to the prevention of and response to oil spills into waters of the United States. For onshore and offshore facilities that may affect waters of the United States, the OPA requires an operator to demonstrate financial responsibility. Regulations are currently being developed under federal and state laws concerning oil pollution prevention and other matters that may impose additional regulatory burdens on participants in the oil and gas industry. In addition, the Clean Water Act and analogous state laws require permits to be obtained to authorize discharge into surface waters or to construct facilities in wetland areas. The Clean Air Act of 1970 and its subsequent amendments in 1990 and 1997 also impose permit requirements and necessitate certain restrictions on point source emissions of volatile organic carbons (nitrogen oxides and sulfur dioxide) and particulates with respect to certain of our operations.The EPA and designated state agencies have in place regulations concerning discharges of storm water runoff and stationary sources of air emissions. These programs require covered facilities to obtain individual permits, participate in a group or seek coverage under an EPA general permit. Most agencies recognize the unique qualities of oil and natural gas exploration and production operations. A number of agencies including but not limited to MSHA, the EPA, the BLM, the TCEQ, the OCC, the MBOGC and similar commissions within these states and other states have adopted regulatory guidance in consideration of the operational limitations on these types of facilities and their potential to emit pollutants. Formation We were incorporated under the lawsof theStateofDelaware on March 31, 2008 under the name of “Laredo Mining, Inc.” with authorized common stock of 90,000,000 shares at $0.0001 par value and authorized preferred stock of 10,000,000 shares at $0.0001 par value. On October 21, 2009 the name was changed to “Laredo Oil, Inc.”Effective October 21, 2009, all shares of the Company’s common stock issued and outstanding were combined and reclassified on a 1-to-6.25 basis.In connection with this change, the Certificate of Incorporation was amended to retain the par value at $0.0001 per share. Facilities Our principal executive office is located in Austin, Texas, at 111 Congress Avenue, Suite 400, Austin, Texas 78701.The Company has a second office located in Golden, Colorado which was opened in July 2011, and a third office located in Bigfork, Montana which was opened in June 2012. Employees As of May 31, 2013, we had 12 full-time employees and three independent directors. Website Access We make available, free of charge through our website, www.laredo-oil.com, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with the Securities and Exchange Commission. Information on our website is not a part of this report. Item 2. Properties We currently do not own any material physical property or own any real property.Physical property consists of office equipment and furniture, and offices are rented on an annual basis. Item 3. Legal Proceedings We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. As of May 31, 2013, there are no known environmental or other regulatory matters related to our operations that are reasonably expected to result in a material liability to us. 6 PART II Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information The Company’s common stock currently is quoted on the OTCBB which is not recognized as a stock exchange for SEC reporting purposes.Since the Company began trading November 5, 2009 on the OTCBB, there has been a limited trading market for the Company's common stock.The following table presents the range of high and low bid information for the common equity for each full quarterly period within the two most recent fiscal years. Laredo Oil, Inc. High/Low Market Bid Prices ($) Fiscal Q1:Jun 2012—Aug 2012 Fiscal Q2:Sep 2012—Nov 2012 Fiscal Q3:Dec 2012—Feb 2013 Fiscal Q4: Mar 2013 – May 2013 High Bid Low Bid Fiscal Q1:Jun 2011—Aug 2011 Fiscal Q2:Sep 2011—Nov 2011 Fiscal Q3:Dec 2011—Feb 2012 Fiscal Q4: Mar 2012 – May 2012 High Bid Low Bid Over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. The Securities and Exchange Commission ("SEC") has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or quotation system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that:(a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities’ laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions;(e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type, size and format, as the SEC shall require by rule or regulation.The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with:(a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a suitably written statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules.Therefore, if our common stock becomes subject to the penny stock rules, stockholders may have difficulty selling those securities. Holders As of August 29, 2013 the Company had 53,650,013 shares of common stock issued and outstanding estimated to be held bymore than 300 record holderswhich include holders who own units through their brokers "in street name". Additionally, the Company had outstanding warrants to purchase 1,745,000 shares of stock at an exercise price equal to $0.25 per share, and outstanding warrants to purchase 5,374,501 shares of stock at an exercise price equal to $0.70 per share. The Company has also issued options to purchase 3,010,000 shares of common stock at $0.20 per share, 3,000,000 sharesof common stock at $2.00 per share and 1,540,000 shares of common stock at $0.25 per share.If shares underlying all outstanding warrants and both vested and unvested options were issued, the fully diluted number of shares outstanding would be 68,319,514 shares. 7 Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities - continued Dividends Since its inception, the Company has not paid any dividends on its common stock, and the Company does not anticipate that it will pay dividends before royalties defined in the Agreements are paid to the Company by SORC, and there can be no assurance provided that royalties will be received, and if received, that such royalties will be in sufficient amounts to warrant payment of a dividend. Securities authorized for issuance under equity compensation plans The following table provides information as of the end of the most recently completed fiscal year concerning the issuance of equity securities with respect to compensation plans under which our equity securities are authorized for issuance. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted –average exercise price of outstanding options, warrants and rights ($) (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (c) Equity compensation plans approved by security holders (1) 2,490,000 (2) Equity compensation plans not approved by security holders 7,119,501 (3)(4) N/A Total 1) Effective November 6, 2011, the holders of a majority of the shares of Common Stock of Laredo Oil, Inc. (the “Company”) took action by written consent to approve the Company’s 2011 Equity Incentive Plan (the “Plan”).Stockholders owning an aggregate of 31,096,676 shares, or 59.8% of the issued and outstanding Common Stock of the Company, approved the matter.The Plan and corresponding agreements are exhibits to the Company’s Registration Statement on Form S-8 filed with the Securities and Exchange Commission on November 8, 2011.The Plan reserved 10,000,000 shares of common stock for issuance to eligible recipients. 2) During fiscal year 2012, we issued 500,000 restricted shares to each of our two independent directors for a total of one million shares.During fiscal year 2013, we issued 500,000 restricted shares to our third independent director.In total, 1,500,000 restricted shares have been issued to our independent directors under the Plan.Since the restricted shares were issued to the directors, they are no longer available for issuance under the Plan and thus reduce the number of securities remaining available in this column.In addition, we granted options to purchase 6,010,000 shares of common stock to employees during fiscal year 2012 and none in fiscal year 2013.The restricted stock and options were issued under the 2011 Equity Incentive Plan for directors and employees. 3) Associated with the Alleghany transaction, and as payment for arranging the transaction between the Company and SORC, Laredo agreed to issue Sunrise Securities Corporation warrants equal to 10% of the total issued and outstanding fully diluted number of shares of common stock of the Company.In September 2011, Laredo issued warrants to purchase 5,374,501 shares of common stock at an exercise price of $0.70 per share to two Sunrise Securities Corporation members to satisfy the finders’ fee obligation associated with the Alleghany transaction.The warrants will expire June 14, 2021. 4) In fiscal years 2010 and 2011, warrants for 770,000 shares of common stock were issued as part of a convertible debt offering and in fiscal year 2011, warrants for 975,000 shares of common stock were issued as part of a Stock Purchase Agreement with Seaside 88, LP and Sutter Securities Incorporated for the private placement of 2,000,000 shares of common stock. 8 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations The Company is a management services company managing both the acquisition of mature oil fields and the recovery of stranded oil from those fields using enhanced oil recovery methods for its sole customer, SORC, an indirect, wholly owned subsidiary of Alleghany.See “Item 1. Business” for a discussion of our business and our transactions with SORC.The sole source of revenue for the Company comes from the management fees described in the MSA and from royalty fees based upon the success of SORC. As of May 31, 2013, Alleghany Capital Corporation has invested approximately $38.7 million, and as of the filing date of this report, invested over $44.3 million for a projectlocated near Fredonia, Kansas and a separate project located in another state.A portion of these funds were used to acquire oil-producing leases or to purchase mineral rights totaling approximately 2,245 acres in Kansas.In January 2013, permits were issued by the Kansas Corporation Commission (“KCC”) to begin work on the project, and in the spring, a construction contract was entered into with Frontier-Kemper to complete the first phase of the project.Construction was underway as of the fiscal yearend, as it is as of the date of the filing of this report. SORC has also acquired oil-producing leases in another state which contains a targeted oil reservoir.Negotiations continue to acquire additional mineral rights and leases in that oil field, and the Company believes that mineral rights underlying sufficient acreage are already in place to develop another UGD project there. The Company is preparing to develop one or more test wells on the targeted field and, if certain criteria are met, will begin implementing the UGD recovery method after approval by the SORC board of directors. When SORC acquires mineral rights, it generally will continue to operate any producing properties associated with those rights and expects to generate revenue and profit from doing so. Some mineral rights acquired thus far include leases which have producing wells on them.Once development of the underground chamber and the UGD method is prepared for operation, selected conventional wells are expected to be plugged and abandoned after UGD production hasbegun.The effect of such operational procedures should result in minimal disruption of oil production from the SORC field investments. In accordance with the terms of the Agreements, the Company has agreed with SORC that it will not acquire any fields associated with UGD development. Liquidity and Capital Resources Due to the nature of the SORC transaction, the Company forecasts that it will need no additional funding in order to execute its agreements with SORC.In accordance with the SORC license and management services agreements, the Company believes that it will receive from SORC sufficient working capital necessary to meet its obligations under the Agreements.The Company provides the know-how, expertise, and management required to identify, evaluate, acquire, test and develop targeted properties, and SORC will provide all required funding and will own the acquired assets.It is expected that SORC will be funded solely by Alleghany Capital in exchange for issuance by SORC to Alleghany Capital of 12% Cumulative Preferred Stock and common stock. As of May 31, 2013, SORC has received $38.7 million in funding from Alleghany Capital.As of the date of the filing of this report, that funding figure has grown to over $44.3 million.Prior to the Company’s receiving any Royalty cash distributions from SORC, all SORC preferred share accrued dividends must be paid and preferred shares redeemed. Our reported cash at May 31, 2013 was $107,674. For the year ended May 31, 2013, the Company received $2,204,676 from SORC in management fees.Total debt outstanding as of the filing date of this report is $350,000 owed to Alleghany Capital, which is classified as long-term. Recently issued accounting pronouncements Refer to Note 3 of the Notes to Financial Statements for a discussion of recently issued accounting pronouncements. Results of Operations As a result of signing the Agreements with SORC, we started receiving payments under the MSA effective June 14, 2011, and received and recorded management fee revenue and direct costs totaling $2,204,676 and $1,954,574 for the fiscal year ending May 31, 2013 and $1,581,145 and $1,145,166 for the fiscal year ending May 31, 2012.The increase in revenues and direct costs is primarily attributable to an increase in employees in fiscal year ending May 31, 2013 as compared to fiscal year ending May 31, 2012. During the years ended May 31, 2013 and 2012, respectively, we incurred operating expenses of $849,325 and $5,465,706.These expenses consisted of general operating expenses incurred in connection with the day to day operation of our business, the preparation and filing of our required reports, and costs associated with fund raising.The decrease in expenses for the year ended May 31, 2013 as compared to the same period in 2012 is primarily attributable to the costs of closing the Alleghany transaction. Due to the nature of the Agreements, the Company is relatively unaffected by the impact of inflation.Usually when general price inflation occurs, the price of crude oil increases as well, which may have a positive effect on sales.However, as the price of oil increases, it also most likely will result in makingtargeted oil fields more expensive. 9 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations - continued Further, for the year ended May 31, 2013, the Company experienced a loss on revaluation of the warrant liability of $67,009 and for the year ended May 31, 2012, the Company experienced a gain on revaluation of the warrant liability of $541,086. These changes on revaluation are due to an increase and decrease in the common stock price in the respective periods, as well as a change in the exercise price on certain warrants. During June 2011, the Company fixed the price of the warrants issued in connection with the $300,000 Convertible Notes to $0.25 per share and removed the price protection originally included with the warrants.Removal of the price protection feature associated with the warrants issued in connection with the convertible debt resulted in reclassification of $651,153 of the associated warrant liability to additional paid in capital.However, the Company’s operating income (loss) will continue to be affected by changes of value of the warrant liability associated with the remaining Sutter and Seaside warrants which contain price-protection provisions.Those warrants will be outstanding until they are either exercised or expire in July 2015. Critical Accounting Policies and Estimates The process of preparing financial statements requires that we make estimates and assumptions that affect the reported amounts of liabilities and stockholders’ equity at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Such estimates primarily relate to revaluation of warrants as of the date of the financial statements; accordingly, actual results may differ from estimated amounts. Our estimates and assumptions are based on current facts, historical experience and various other factors we believe to be reasonable under the circumstances. The most significant estimates with regard to the financial statements included with this report relate to valuation of warrants. These estimates and assumptions are reviewed periodically and, as adjustments become necessary, they are reported in earnings in the periods in which they become known. Off Balance Sheet Arrangements We do not currently have any off balance sheet arrangements or other such unrecorded obligations, and we have not guaranteed the debt of any other party. Item 8. Financial Statements and Supplementary Data Our Financial Statements required by this item are included on the pages immediately following the Index to Financial Statements appearing on page F-1. Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act of 1934, as amended (“Exchange Act”), is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission (“SEC”) rules and forms. Our disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management as appropriate to allow timely decisions regarding required disclosures. There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures. Accordingly, even effective disclosure controls and procedures can only provide reasonable assurance of achieving their control objectives, and management necessarily is required to use its judgment in evaluating the cost-benefit relationship of possible controls and procedures. An evaluation was carried out under the supervision and with the participation of the Company’s management, including the Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report as defined in Exchange Act Rule 13a-15(e) and Rule 15d-15(e). Based on that evaluation, the CEO and CFO have concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures are not effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including the our CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure. 10 Item9A. Controls and Procedures - continued Our size has prevented us from being able to employ sufficient resources to enable us to have an adequate level of supervision and segregation of duties. Therefore, it is difficult to effectively segregate accounting duties which comprises a material weakness in internal controls.This lack of segregation of duties leads management to conclude that the Company’s disclosure controls and procedures are not effective to give reasonable assurance that the information required to be disclosed in reports that the Company files under the Exchange Act is recorded, processed, summarized and reported as and when required. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal controls over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)). Under the supervision and with the participation of our management, including our CEO and CFO, we conducted an evaluation of the effectiveness of our internal controls over financial reporting based on the framework in Internal Controls – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation under the framework in Internal Control – Integrated Framework, our management concluded that our internal controls over financial reporting were not effective as of May 31, 2013.As we grow, we are working on further improving our segregation of duties and level of supervision. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to SEC rules adopted in conformity with the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting (as defined in Exchange Rules 13a-15(f) and 15d-15(f)) that occurred during the quarter ended May 31, 2013 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item9B. Other Information None. PART III Item 10. Directors, Executive Officers and Corporate Governance The following table sets forth as of August 29, 2013, the name, age, and position of each executive officer and director and the term of office of each director of the Company. Name Age Position Held Term as Director Since Donald Beckham 53 Independent Director March 1, 2011 Clayton Van Levy 54 Independent Director March 1, 2011 Michael H. Price 64 Independent Director August 3, 2012 Mark See 52 Chief Executive Officer, Secretary and Director October 16, 2009 Bradley E. Sparks 66 Chief Financial Officer, Treasurer and Director March 1, 2011 Each director of the Company serves for a term of three years and until his successor is elected at the Company's annual shareholders' meeting and is qualified, subject to removal by the Company's shareholders. Each officer serves, at the pleasure of the Board of Directors, for a term of one year and until his successor is elected at the Annual General Meeting of the Board of Directors. Set forth below is certain biographical information regarding each of the Company's executive officers and directors. DONALD BECKHAM has served as a director of the Company since March 1, 2011.In 1993 he founded Beckham Resources, Inc. (“BRI”) which for the past 16 years has been a licensed, bonded and insured operator in good standing with the Railroad Commission of Texas. Through BRI, Mr. Beckham has drilled and operated fields for his own account. His expertise is in the acquisition, exploitation, exploration and production enhancement of mature oil and gas fields through which he has been able to enhance production by compressor optimization, pump design, work-over programs, stimulation techniques and identifying new pay zones. BRI has operated wells in the following fields: Hull, Liberty, Aransas Pass, McCampbell, Mission River, Garcitas Creek, Sour Lake, Batson, Barton Ranch and Dayton.Prior to BRI, Mr. Beckham was the chief operations manager for Houston Oil Fields Corporation (“HOFCO”) where he began his career.There he was responsible for drilling, production and field operations and managed approximately 100 people including engineers, geologists, land men, pumpers, and other contract personnel, as well as state and federal environmental and regulatory functions.He managed an annual capital budget of approximately $30 million and operated approximately 100 wells. HOFCO drilled about 20 wells per annum and performed approximately 30 recompletions and work over operations each year.HOFCO owned interests in about 10 key fields principally in Texas, and companymanaged production was approximately 1,000 bpd of crude oil and 10 mm cfd of natural gas. Fields that he managed were as follows: Manvell,Cold Springs, Shepherd, Turtle Bay, Red Fish Bay, Dickinson, Refugio, Lost Lake, Liberty and Abbeville.Mr. Beckham is a petroleum engineer and 1984 graduate of Mississippi State University. 11 Item 10. Directors, Executive Officers and Corporate Governance - continued CLAYTON VAN LEVYhas served as a director of the Company since March 1, 2011.Mr. Levy is a principal of Houston Merchant Energy Partners, an energy merchant banking and consulting firm. Prior to Houston Merchant Energy Partners, He was the Managing Director of Equity Research at Dahlman Rose& Company, LLC, a New York-based investment banking boutique/broker dealer specializing in marine shipping. He was responsible for establishing the firm’s Houston office and creating the its oil and gas exploration and production practice. Prior to joining Dahlman Rose, Mr. Levy was the Managing Director of Equity Research at CIBC World Markets Corporation, a global investment banking firm. He was responsible for managing and integrating the entire energy research group and oversaw the coverage of over 30 oil and gas exploration and production companies. Throughout his career with various investment firms, Mr. Levy was involved in creating institutional investor relationships and participated in nearly $30 billion of public offerings, private placements, mergers& acquisitions. He was named a two-time winner of the Wall Street Journal All-Star Stock Picker. Prior to joining CIBC World Markets, Mr. Levy was the Managing Director of Equity Research and one of the founding members of the equity division of Jefferies& Company, Inc., a global investment bank. He oversaw the research coverage of over 45 oil and gas exploration and production companies and participated in many successful public offerings. Prior to joining Jefferies& Company, Mr. Levy was an equity analyst at Howard Weil Labouisse& Fredericks. Prior to Howard Weil, he was a petroleum engineer at Texaco, Inc. and Getty Oil Company. Mr. Levy graduated from Tulane University with an MBA, Masters in Petroleum Engineering and a BS in Biomedical Engineering. MICHAEL H. PRICE, has 39 years of senior financial and petroleum experience in the global oil and gas industry.He has been a principal in Octagon Energy Advisors, a Houston based energy investment advisory firm, from 2002 to the present.The firm advises financial institutions and institutional investors participating in energy investments.Since 2008, he has been a Director at ING Capital which provides debt financing to domestic exploration and production companies.From 1998 through 2002, Mr. Price was the Chief Financial Officer of Forman Petroleum Corporation.Before that, Mr. Price was Managing Director at Chase Manhattan Bank for fifteen years, and was in charge of technical support for Chase’s worldwide energy merchant banking activities.In his early career, he worked as a consulting principal on domestic petroleum engineering and landowner matters, and gained extensive international experience working with major oil companies in a variety of operating positions.He holds a BS and MS from Illinois Institute of Technology, a MBA from the University of Chicago, a M.Sc. from the London School of Economics, and a MS in Petroleum Engineering from Tulane University MARK SEE has been the Chief Executive Officer, Secretary, and a director of the Company since October 16, 2009.He has over 24 years’ experience in tunneling, natural resources and the petroleum industries.He was the founder and founding CEO of Rock Well Petroleum, a private oil & gas company from January 2005 until December 2008 and worked from then until October of 2009 forming Laredo Oil.He was employed with Albian Sands as the Manager for the Alberta Oil Sands Projects at Fort McMurray, Alberta, Canada, a joint venture between Shell Canada and Chevron.Mr. See was also President of Oil Recovery Enhancement LLC in Bozeman, Montana, a private oil company.He was selected as one of the top 25 Engineers in North America by the Engineering News Record for his innovations in the petroleum industry.He is a member of the Society of Mining Engineers and the Society of Petroleum Engineers. BRADLEY E. SPARKS currently serves as the Chief Financial Officer, Treasurer and has been a director of the Company since March 1, 2011.Before joining Laredo Oil in October 2009, he wasthe Chief Executive Officer, President and a Director of Visualant, Inc. Prior to joining Visualant, he was the Chief Financial Officer of WatchGuard Technologies, Inc. from 2005-2006. Before joining WatchGuard, he was the founder and managing director of Sunburst Growth Ventures, LLC, a private investment firm specializing in emerging-growth companies. Previously, he founded Pointer Communications and served as Chief Financial Officer for several telecommunications and internet companies, including eSpire Communications, Inc., Digex, Inc., Omnipoint Corporation, and WAM!NET. He also served as Vice President and Treasurer of MCI Communications from 1988-1993 and as Vice President and Controller from 1993-1995. Before his tenure at MCI, Mr. Sparks held various financial management positions at Ryder System, Inc. Mr. Sparks currently serves on the Board of Directors of iCIMS, Visualant, and Comrise China. Mr. Sparks graduated from the United States Military Academy at West Point in 1969 and is a former Army Captain in the Signal Corps. He has an MS in Management from the Sloan School of Management at MIT and is a licensed CPA in Florida. 12 Item 10. Directors, Executive Officers and Corporate Governance - continued To the knowledge of management, during the past ten years, no present or former director, executive officer or person nominated to become a director or an executive officer of the Company: filed a petition under the federal bankruptcy laws or any state insolvency law, nor had a receiver, fiscal agent or similar officer appointed by the court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filings; was convicted in a criminal proceeding or named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); was the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from or otherwise limiting, the following activities: (i) acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; (ii) engaging in any type of business practice; or (iii) engaging in any activities in connection with the purchase or sale of any security or commodity or in connection with any violation of federal or state securities laws or federal commodities laws; was the subject of any order, judgment, or decree, not subsequently reversed, suspended, or vacated, of any federal or state authority barring, suspending or otherwise limiting for more than 60days the right of such person to engage in any activity described above under this Item, or to be associated with persons engaged in any such activities; was found by a court of competent jurisdiction in a civil action or by the Securities and Exchange Commission to have violated any federal or state securities law, and the judgment in such civil action or finding by the Securities and Exchange Commission has not been subsequently reversed, suspended, or vacated; was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; was the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i) Any federal or state securities or commodities law or regulation; or (ii) Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or (iii) Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or was the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. Section16(a)Beneficial Ownership Reporting Compliance During the previous fiscal year ended May 31, 2013, the Company had no class of equity securities registered pursuant to Section 12 of the Securities Exchange Act of 1934. Accordingly, no reports were required to be filed pursuant to Section 16(a) with respect to the Company's officers, directors, and beneficial holders of more than ten percent of any class of equity securities. Code of Ethics The Company’s Code of Ethics is attached by reference as Exhibit 14.1 to this Form 10-K and can be found on the Company’s web site at www.laredo-oil.com. 13 ITEM 11. Executive Compensation Compensation Summary for Executive Officers The following table sets forth compensation paid or accrued by the Company for the last two years ended May 31, 2013 and 2012 with regard to individuals who served as the Principal Executive Officer and for executive officers receiving compensation in excess of $100,000 during these fiscal periods. Name and Principal Position Year Salary Option Awards(1) Total Mark See - Chief Executive Officer, Secretary and Chairman of the Board Bradley E. Sparks (2) - Chief Financial Officer, Treasurer and Director Presentation includes amounts accrued for financial statement purposes under ASC Topic 718.On April 12, 2012, Messrs. See and Sparks each received an option grant vesting equally over three years to acquire 1,500,000 shares of the Company’s Common Stock at an exercise price of $2.00 per share. Includes $261,231 of salary paid to Mr Sparks and $79,065 of deferred compensation. CEO Compensation and Termination of Employment Provision Pursuant to a letter agreement dated October 16, 2009 between the Company and Mr.See, we agreed to pay Mr.See an annual base salary of $240,000, and, after the Company is funded with a minimum of $7.5 million of capital, a base salary of $450,000 per year. The base salary has an automatic cost of living increase of 10% per year.He also is entitled to a monthly automobile allowance of $1,000, a monthly professional allowance of $1,000, and a monthly communication allowance of $500.We also granted to Mr.See 12,844,269 shares of our common stock.In October 2012, the Laredo Board of Directors voted to increase Mr. See’s salary to $450,000 per year as a result of the SORC Board of Directors both authorizing commencement of UGD development on the Company’s initial project with SORC and increasing the monthly management fee to fund the salary increase. If Mr.See is terminated by us without “Cause” (as such term is defined in the letter agreement), we will pay severance to Mr.See equal to 100% of his then-current annualized base salary, and any bonuses earned, paid out on a pro rata basis over our regular payroll schedule over the three year period following the effective date of such termination. In addition, Mr.See will continue to receive all applicable benefits under our standard benefits plans currently available to other senior executives, for a period not to exceed 24 months following the termination of employment.Moreover, pursuant to a change in control severance agreement between us and Mr.See, if Mr.See is terminated by us within 12 months following a change in control of the Company without Cause (as such term is defined in the change in control agreement) or if Mr.See terminates his employment with us for “Good Reason” (as such term is defined in the change in control agreement), he will be entitled to receipt of 100% of bonuses earned and his annual base salary paid out on a pro rata basis over our regular payroll schedule until October 16, 2013.In addition, Mr.See will continue to receive all applicable benefits under our standard benefits plans currently available to other senior executives, for a period not to exceed 24 months following the termination of employment. Pursuant to a letter agreement dated October 20, 2009 between the Company and Mr.Sparks, we agreed to pay Mr.Sparks an annual base salary of $180,000, and, after the Company is funded with a minimum of $7.5 million of capital, a base salary of $350,000 per year. The base salary has an automatic cost of living increase of 10% per year.He also is entitled to a monthly automobile allowance of $1,000, a monthly professional allowance of $1,000, and a monthly communication allowance of $500.We also granted to Mr.Sparks 2,824,857 shares of our common stock.In April 2013 the Laredo Board of Directors voted to increase Mr. Sparks’ salary to $350,000 per year with the effect of the SORC Board of Directors authorizing commencement of UGD development on the Company’s initial project with SORC.Since the Company is receiving insufficient funds under the MSA to pay the increased base salary, the difference of his actual paid base salary rate and the $350,000 per year rate, calculated monthly, is treated as deferred compensation until such time as the Company has adequate operating funds to satisfy such obligation or until otherwise paid through the issuance of equity or debt securities of the Company as determined by the Compensation Committee.If Mr.Sparks is terminated by us without “Cause” (as such term is defined in the letter agreement), we will pay severance to Mr.Sparks equal to 100% of his then-current annualized base salary, and any bonuses earned, paid out on a pro rata basis over our regular payroll schedule over the three year period following the effective date of such termination. In addition, Mr.Sparks will continue to receive all applicable benefits under our standard benefits plans currently available to other senior executives, for a period not to exceed 24 months following the termination of employment.Moreover, pursuant to a change in control severance agreement between us and Mr.Sparks, if Mr.Sparks is terminated by us within 12 months following a change in control of the Company without Cause (as such term is defined in the change in control agreement) or if Mr.Sparks terminates his employment with us for “Good Reason” (as such term is defined in the change in control agreement), he will be entitled to receipt of 100% of bonuses earned and his annual base salary paid out on a pro rata basis over our regular payroll schedule until October 20, 2013.In addition, Mr.Sparks will continue to receive all applicable benefits under our standard benefits plans currently available to other senior executives, for a period not to exceed 24 months following the termination of employment. 14 ITEM 11. Executive Compensation - continued Effective June 29, 2012, the Board approved the Laredo Management Retention Plan (the “Royalty Plan”) that outlines the terms and conditions under which employees of the Company are eligible to participate in the Incentive Royalty to be assigned to the Royalty Plan.In accordance with the terms of the Royalty Plan, a new special purposes entity was formed on July 3, 2012 as a Delaware limited liability company (the “Plan Entity”).On October 11, 2012, the Board (i) amended the Royalty Plan to, among other things, change the name of the Royalty Plan to “Laredo Royalty Incentive Plan”, (ii) appointed a Compensation Committee of the independent board members (the “Compensation Committee”) to administer the Royalty Plan and make awards thereunder, (iii) authorized the filing of an Amendment to the Certificate of Formation of the Plan Entity to change its name to “Laredo Royalty Incentive Plan, LLC”, (iv) adopted and approved an Assignment Agreement pursuant to which the Incentive Royalty was assigned to the Plan Entity in accordance with the Royalty Plan.Also on October 11, 2012, the Compensation Committee made awards of Restricted Common Units of the Plan Entity (the “Plan Units”) pursuant to Award Agreements to certain of its employees, including a grant of 2,400 Plan Units (representing approximately 31.41% of the outstanding units) to Mark See, Chairman and CEO of the Company, and a grant of 1,280 Plan Units (representing approximately 16.75% of the outstanding units) to Bradley E. Sparks, the Company’s Chief Financial Officer.These Plan Units will vest over a period of three years, but are subject to accelerated vesting upon the commencement of production under the initial UGD project as provided in the award agreement.Ten thousand (10,000) Plan Units are authorized for issuance under the Royalty Plan, of which 7,640 Plan Units were issued and outstanding as of May 31, 2013. Outstanding equity awards as of May 31, 2013: (a) Name and Principle Position (b) Number of Securities Underlying Unexercised Options Exercisable (c) Number of Securities Underlying Unexercised Options Unexercisable (e) Option Exercise Price (f) Option Expiration Date Mark See CEO,President and Chairman of the Board April 12, 2022 Bradley E. Sparks CFO, Treasurer & Director April 12, 2022 In February 2011, the Company approved the Laredo Oil, Inc. 2011 Equity Incentive Plan.The Equity Incentive Plan was filed with the Securities and Exchange Commission on Form S-8 on November 8, 2011. DirectorCompensation (a) (b) (c) (j) Name Fees Earned or Paid in Cash Stock Awards Total Donald Beckham Clayton Van Levy Michael H. Price The compensation for each independent director is as follows:quarterly cash payment of $12,500 payable mid-quarter in arrears, 500,000 shares of restricted common stock vesting in equal installments over three years, and all reasonable expenses associated with attendance at Board meetings.One million shares of the aforementioned restricted stock was granted in January 2012 to Mssrs. Beckham and Levy and will be fully vested on March 1, 2014.As of May 31, 2013, 333,334 shares of such restricted stock were vestedfor each of Mr. Beckham and Mr. Levy.In August 2012, Mr. Price was granted 500,000 shares of restricted common stock vesting in equal installments over three years.As of May 31, 2013, 166,665 shares were vested for Mr. Price.Messrs. See and Sparks receive no additional compensation for Board service. 15 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth as of the date of the filing of this Form 10-K, the name and address and the number of shares of the Company's common stock, with a par value of $0.0001 per share, held of record or beneficially by each person who held of record, or was known by the Company to own beneficially, more than 5% of the issued and outstanding shares of the Company's common stock, and the name and shareholdings of each director and of all officers and directors as a group. Name and Address of Beneficial Owner Nature of Ownership(1) Amount of Beneficial Ownership Percent of Class Bedford Holdings, LLC (2) 44 Polo Drive Big Horn, WY82833 Direct 23.9% Darlington, LLC (2) P.O. Box 723 Big Horn, WY82833 Direct 10.1% Mark See (3) 111 Congress Avenue, Ste. 400 Austin, TX78701 Direct 58.0% Bradley E. Sparks 111 Congress Avenue, Ste. 400 Austin, TX78701 Direct 5.3% Donald Beckham (4) 111 Congress Avenue, Ste. 400 Austin, TX78701 Direct 1.0% Clayton Van Levy (4) 111 Congress Avenue, Ste. 400 Austin, TX78701 Direct 1.0% Michael H. Price (5) 111 Congress Avenue, Ste. 400 Austin, TX78701 Direct 1.0% All Directors and Officers as a Group (5 persons) Direct 66.3% All shares owned directly are owned beneficially and of record, and such shareholder has sole voting, investment and dispositive power, unless otherwise noted. These shares are mutually owned by Mr. and Mrs. See, and Mr. See has a proxy from Mrs. See to vote the shares. Includes 18,252,407 shares mutually owned by Mr. and Mrs. See, through Bedford Holdings, LLC and Darlington, LLC, as shown in the table above.These 18,252,407 shares are the only shares owned by relatives which are required to be included in the total number of shares owned by all directors and officers as a group (5 persons). Messrs. Beckham and Levy received 500,000 restricted shares vesting in equal annual installments over three years beginning March 1, 2011.As of May 31, 2013, 333,334 shares were vested.On August 8, 2013, Messrs. Beckham and Levy each were granted 50,000 restricted shares vesting in equal annual installments over three years beginning on the grant date. Mr. Price received 500,000 restricted shares vesting in equal annual installments over three years beginning August 1, 2012. As of the date of the filing of this Form 10-K, 166,666 shares have vested.On August 8, 2013, Mr. Price was granted 50,000 restricted shares vesting in equal annual installments over three years beginning on the grant date. 16 ITEM 13. Certain Relationships and Related Transactions, and Director Independence Transactions with Management and Others None. ITEM 14. Principal Accounting Fees and Services (1)Audit Fees The aggregate fees billed by the independent accountants for each of the last two fiscal years for professional services for the audit of the Company’s annual financial statements and the review of financial statements included in the Company’s Form 10-Q and services that are normally provided by the accountants in connection with statutory and regulatory filings or engagements for those fiscal years were $41,000 for the fiscal year ended May 31, 2012 and $51,446 for the fiscal year ended May 31, 2013. (2)Audit-Related Fees The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountants that are reasonably related to the performance of the audit or review of the Company’s financial statements and are not reported under paragraph (1) above was $0. (3)Tax Fees The aggregate fees billed in each of the last two fiscal years ending May 31, 2013 and 2012 for professional services rendered by the principal accountants for tax compliance, tax advice, and tax planning was $4,725 and $0, respectively. (4)All Other Fees During the last two fiscal years ending May 31, 2013 and 2012, respectively there were $1,525 and $0 fees charged by the principal accountants other than those disclosed in (1) and (2) above. (5)Audit Committee’s Pre-approval Policies and Procedures At the present time, there are not sufficient directors, officers and employees involved with the Company to make any pre-approval policies meaningful.Once the Company has elected more directors and appointed directors and non-directors to the Audit Committee it will have meetings and function in a meaningful manner. (6)Audit hours incurred The principal accountants spent approximately 50 percent of the total hours expended on auditing the Company’s financial statements for the most recent fiscal year.The hours were about equal to the hours spent by the Company’s internal accountant. 17 PARTIV ITEM 15. Exhibits, Financial Statement Schedules (a) (1) Financial Statements. See Index to Financial Statements on page F-1. (a) (2) Financial Statement Schedules The following financial statement schedules are included as part of this report: None. (a) (3) Exhibits The exhibits required to be filed herewith by Item 601 of Regulation S-K, as described in the following index of exhibits, are attached hereto unless otherwise indicated as being incorporated herein by reference, as follows: Certificateof Incorporation, included as Exhibit 3.1 in our Form S-1 filed August 25, 2008, File No. 333-153168 and incorporated herein by reference. Certificateof Amendment of Certificate of Incorporation, included as Exhibit 10.1 to our Form 8-K filed October 22, 2009 and incorporated herein by reference. Bylaws, included as Exhibit 3.2 in our S-1 filed August 25, 2008, File No. 333-153168 and incorporated herein by reference. Letter Agreement dated October 16, 2009 between the Company and Mark See, CEO, regarding CEO compensation package, included as Exhibit 10.1 to our Form 10-K filed September 14, 2010 and incorporated herein by reference. Letter Agreement dated October 20, 2009 between the Company and Bradley E. Sparks regarding CFO compensation package, included as Exhibit 10.2 to our Form 10-K filed September 14, 2010 and incorporated herein by reference. PurchaseAgreement, included as Exhibit 10.1 to our Form 8-K filed June 9, 2010 and incorporated herein by reference. Amended and Restated Form of Warrant to Purchase Stock of Laredo Oil, Inc. (amending Form of Warrant to Purchase Stock of Laredo Oil, Inc. included as Exhibit 10.2 in our Current Report on Form 8-K filed June 9, 2010)., included as Exhibit 10.1 to our Form 10-Q filed October 17, 2011 and incorporated herein by reference. Form of Subordinated Convertible Promissory Note, included as Exhibit 10.3 to our Form 8-K filed June 9, 2010 and incorporated herein by reference. Securities Purchase Agreement, dated as of July 26, 2010, among the Company and each Purchaser identified on the signature pages thereto, included as Exhibit 10.1 to our Form 8-K filed July 28, 2010 and incorporated herein by reference. Amended and Restated Form of Common Stock Purchase Warrant (amending Form of Common Stock Purchase Warrant included as Exhibit 10.7 in our Current Report on Form 8-K filed June 20, 2011), included as Exhibit 10.2 to our Form 10-Q dated October 17, 2011 and incorporated herein by reference. Loan Agreement dated November 22, 2010between Laredo Oil, Inc. and Alleghany Capital Corporation, included as Exhibit 10.1 to our Form 8-K filed November 24, 2010 and incorporated herein by reference. Form of Amended and Restated Senior Promissory Note accompanying Loan Agreement dated November 22, 2010 between Laredo Oil, Inc. and Alleghany Capital Corporation (amending the Form of Senior Promissory Note included as Exhibit 10.2 in our Current Report on Form 8-K filed November 24, 2010), included as Exhibit 10.1 to our Form 8-K filed November 18, 2011 and incorporated herein by reference. Loan Agreement dated April 6, 2011 between Laredo Oil, Inc. and Alleghany Capital Corporation, included as Exhibit 10.1 to our Form 8-K filed April 8, 2011 and incorporated herein by reference. 18 ITEM 15. Exhibits, Financial Statement Schedules- continued Form of Amended and Restated Senior Promissory Note accompanying Loan Agreement dated April 6, 2011 between Laredo Oil, Inc. and Alleghany Capital Corporation (amending the Form of Senior Promissory Note included as Exhibit 10.2 in our Current Report on Form 8-K filed April 12, 2011), included as Exhibit 10.2 to our Form 8-K filed November 18, 2011 and incorporated herein by reference. Laredo Oil, Inc. 2011 Equity Incentive Plan, included as Exhibit 4.1 to our Form S-8 filed on November 8, 2011 and incorporated by reference herein. Form of Laredo Oil, Inc. 2011 Equity Incentive Plan Stock Option Award Certificate, included as Exhibit 4.2 to our Form S-8 filed on November 8, 2011 and incorporated by reference herein. Form of Laredo Oil, Inc. 2011 Equity Incentive Plan Restricted Stock Award Certificate, included as Exhibit 4.3 to our Form S-8 filed on November 8, 2011 and incorporated by reference herein. Amended and Restated Laredo Management Retention Plan dated as of October 11, 2012, included as Exhibit 10.1 to our Form 10-Q filed on October 15, 2012 and incorporated by reference herein. Certificate of Formation of Laredo/SORC Incentive Plan Royalty, LLC., included as Exhibit 10.16 to our Form 10-K filed on August 29, 2012 and incorporated by reference herein. Amendment to Certificate of Formation of Laredo/SORC Incentive Plan Royalty, LLC, included as Exhibit 10.2 to our Form 10-Q filed on October 15, 2012 and incorporated by reference herein. Limited Liability Company Agreement of Laredo Royalty Incentive Plan, LLC, dated as of October 11, 2012, included as Exhibit 10.3 to our Form 10-Q filed on October 15, 2012 and incorporated by reference herein. Form of Restricted Common Unit Agreement for Laredo Royalty Incentive Plan, LLC. , included as Exhibit 10.4 to our Form 10-Q filed on October 15, 2012 and incorporated by reference herein. Code of Ethics for Employees and Directors, included as Exhibit 14.1 to our Form 10-K filed September 14, 2010 and incorporated herein by reference Certification by Chief Executive Officer pursuant to Rule 13a-14(a). Certification by Chief Financial Officer pursuant to Rule 13a-14(a). Certification by Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 19 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LAREDO OIL, INC. (the "Registrant") Date: August 29, 2013 By: /s/Mark See Mark See Chief Executive Officerand Chairman of the Board In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: August 29, 2013 By: /s/MARK SEE Mark See Chief Executive Officerand Chairman of the Board (Principal Executive Officer) Date: August 29, 2013 By: /s/BRADLEY E. SPARKS Bradley E. Sparks Chief Financial Officer, Treasurer and Director (Principal Financial and Accounting Officer) Date: August 29, 2013 By: /s/DONALD BECKHAM Donald Beckham Director Date: August 29, 2013 By: /s/CLAYTON VAN LEVY Clayton Van Levy Director Date: August 29, 2013 By: /s/MICHAEL H. PRICE Michael H. Price Director 20 LAREDO OIL, INC. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of May 31, 2013 and 2012 F-3 Statements of Operations for the Years Ended May 31, 2013 and 2012 F-4 Statement of Stockholders' Deficit for the Years Ended May 31, 2013 and 2012 F-5 Statements of Cash Flows for the Years Ended May 31, 2013 and 2012 F-6 Notes to the Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Laredo Oil, Inc. We have audited the accompanying balance sheets of Laredo Oil, Inc. (the Company) as of May 31, 2013 and 2012, and the related statements of operations, stockholders’ deficit, and cash flows for each of the years then ended. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Laredo Oil, Inc. as of May 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred losses since inception, has not attained profitable operations and is dependent upon one customer for its revenue. These factors raise substantial doubt that the Company will be able to continue as a going concern. Management's plans in regard to these matters are also discussed in Note 2 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Weaver and Tidwell,L.L.P. WEAVER AND TIDWELL, L.L.P. Austin, Texas August 28, 2013 AN INDEPENDENT MEMBER OF BAKER TILLY INTERNATIONAL WEAVER AND TIDWELL LLP CERTIFIED PUBLIC ACCOUNTANTS AND CONSULTANTS WWW.WEAVERLLP.COM AUSTIN 1601 SO. MoPAC EXPRESSWAY, SUITE D250, AUSTIN, TX 78746 P: (512) : (512) 609 1911 F-2 Laredo Oil, Inc. Balance Sheets May 31, May 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accrued payroll liabilities Accrued interest Deferred management fee revenue Warrant liabilities Total Current Liabilities Long term notes payable TOTAL LIABILITIES Commitments and Contingencies - - Stockholders’ Deficit Preferred stock: $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock: $0.0001 par value; 90,000,000 shares authorized; 53,500,013 and 53,000,013 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-3 Laredo Oil, Inc. Statements of Operations Year Ended Year Ended May 31, 2013 May 31, 2012 Management fee revenue $ $ Direct costs Gross profit General, selling and administrative expenses Consulting and professional services Total Operating Expense Operating loss ) ) Non-operating income (expense) Gain (loss) on revaluation of warrant liability ) Other income - Interest expense ) ) Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of basic and diluted common shares outstanding The accompanying notes are an integral part of these financial statements. F-4 Laredo Oil, Inc. Statement of Stockholders' Deficit For the Years Ended May 31, 2013 and 2012 Common Stock Preferred Stock Additional Paid Accumulated Total Stockholders’ Shares Amount Shares Amount In Capital Deficit Deficit Balance at May 31, 2011 $ - $
